Appeal from an order of the Supreme Court, Erie County (Frank A. Sedita, Jr., J.), entered October 5, 2004. The order, insofar as appealed from, granted plaintiffs motion for leave to serve a second amended complaint asserting a wrongful death cause of action on behalf of the daughter of Francis M. Wilson, deceased, resulting from the pecuniary loss of support provided by him to her children.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Loafin’ Tree Rest. v Pardi [appeal No. 1], 162 AD2d 985 [1990]). Present—Pigott, Jr., P.J., Green, Kehoe, Martoche and Pine, JJ.